Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
2.	A response date of 7/12/2022 is acknowledged. Claims 2-4, 6-22 are pending; Claims 3, 6, 12, 13, 19 and 20 are amended; Claims 1 and 5 were previously cancelled; Claims 2, 9 and 16 are independent claims.  

3. 	Claims 2-4 and 6-22 have been examined. Claims 2-4 and 6-22 are allowed.  

EXAMINER'S AMENDMENT
4.	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	 Authorization for this examiner's amendment was given by attorney Scott Pape (Reg. 76,984) on July 28, 2022, to put the claims in condition for allowance.  

6.	 In the claims,
Claim 9. 	(Currently Amended) A method comprising:
receiving, from a mobile device, a content marking command selected by a user of the mobile device at a same time at which content is being displayed on a particular device of a plurality of devices, the content marking command indicating a user interest in a particular moment of an event in the displayed content viewed by the user on the particular device, wherein the displayed content is not associated with an account of the user;
identifying, using location data from the mobile device, the particular device, different from the mobile device, wherein the particular device is unknown prior to receiving the content marking command;  
determining the event being displayed to the particular device by accessing device history information of that particular device;
determining event information corresponding to the displayed content at an elapsed time at which the content marking command was received;
identifying, based on the event information, one or more additional recordings of the event; and
providing a reference link to ones of the one or more additional recordings of the event.

Claim 16. 	(Currently Amended) A non-transitory machine-readable storage medium having embodied thereon instructions executable by one or more machines to perform operations comprising:
receiving, from a mobile device, a content marking command selected by a user of the mobile device at a same time at which content is being displayed on a particular device of a plurality of devices, the content marking command indicating a user interest in a particular moment of an event in the displayed content viewed by the user on the particular device, wherein the displayed content is not associated with an account of the user;
identifying, using location data from the mobile device, the particular device, different from the mobile device, wherein the one or more machines do not know the identity of the particular device prior to receiving the content marking command;  
determining the event being displayed to the particular device by accessing device history information of that particular device;
determining event information corresponding to the displayed content at an elapsed time at which the content marking command was received;
identifying, based on the event information, one or more additional recordings of the event; and
providing a reference link to ones of the one or more additional recordings of the event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is (571)270- 1410. The examiner can normally be reached on M - F: 9:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171